

	

		II 

		109th CONGRESS

		1st Session

		S. 612

		IN THE SENATE OF THE UNITED STATES

		

			March 14, 2005

			Mr. Specter introduced

			 the following bill; which was read twice and referred to the

			 Committee on Armed

			 Services

		

		A BILL

		To require the Secretary of the Army to

		  award the Combat Medical Badge or another combat badge for Army helicopter

		  medical evacuation ambulance (Medevac) pilots and crews.

	

	

		

			1.

			Award of combat medical badge (cmb) or other combat badge for

			 Army helicopter medical evacuation ambulance (medevac) pilots and

			 crews

			

				(a)

				Requirement to elect and award combat badge

				The Secretary of the Army

			 shall, at the election of the Secretary—

				

					(1)

					award the Combat Medical

			 Badge (CMB) to each member of a helicopter medical evacuation ambulance crew;

			 or

				

					(2)

					(A)

						establish a badge of

			 appropriate design, to be known as the Combat Medevac Badge; and

					

						(B)

						award that badge to each

			 member of a helicopter medical evacuation ambulance crew who meets such

			 requirements for eligibility for the award of that badge as the Secretary shall

			 prescribe.

					

				(b)

				Award for service before date of enactment

				In the case of persons who

			 qualified for treatment as a member of a helicopter medical evacuation

			 ambulance crew by reason of service during the period beginning on June 25,

			 1950, and ending on the date of the enactment of this Act, the Secretary shall

			 award a badge under subsection (a) to each such person with respect to whom an

			 application for the award of such badge is made to the Secretary after such

			 date in such manner as the Secretary may require.

			

				(c)

				Member of helicopter medical evacuation ambulance crew

			 defined

				In this section, the term

			 member of a helicopter medical evacuation ambulance crew means any

			 person who while a member of the Army served in combat on or after June 25,

			 1950, as a pilot or crew member of a helicopter medical evacuation

			 ambulance.

			

